In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration of relator’s motion for appointment of special process server,
IT IS ORDERED by the court that the motion for appointment be, and the same is hereby, granted, and James W. Satola and Robert D. Labes are appointed as special process servers for purposes of serving the complaint and related papers in this case.
IT IS FURTHER ORDERED that the process servers shall make return of service to the Clerk.